Citation Nr: 1328573	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to 
February 1970.  The Veteran died in November 2003.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.  

In its January 2010 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.  The Board specifically 
noted that the evidence did not support a finding that the 
Veteran's death was caused by active service, to include 
exposure to asbestos, ionizing radiation, and herbicide.  
The appellant appealed, to the U.S. Court of Appeals for 
Veterans Claims (Court), only that portion of the Board's 
decision which found that a preponderance of the evidence 
did not show that the Veteran's lung cancer was due to 
exposure to asbestos in service.  In its July 2011 
memorandum decision, the Court stated that the appellant had 
not challenged the Board's findings regarding other 
potentially service-related causes of death and thus, the 
appellant has abandoned such arguments.  

This matter was most recently before the Board in May 2013 
when it was remanded for further development.  It has now 
returned to the Board for further appellate consideration.   
The Board finds that the RO substantially complied with the 
mandates of the remand and will proceed to adjudicate the 
appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002). 
 


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in 
November 2003.  The immediate cause of death was listed as 
metastatic lung cancer with no significant contributing 
conditions.  
 
2.  At the time of the Veteran's death, he was not service 
connected for any disabilities.  
 
3.  The competent credible clinical evidence of record is 
against a finding that the Veteran's lung cancer was 
causally related to, or aggravated by, active service, to 
include exposure to asbestos.
 
4.  The Veteran did not have a service-connected disability 
as either the principal or as a contributory cause of his 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Notice was provided in December 2005, March 2009, and July 
2009 and the case was readjudicated, most recently in a June 
2013 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.

VA has a duty to assist the appellant in the development of 
the claim.  The claims file includes service treatment 
records (STRs), service personnel records, written articles, 
VA and private medical records and correspondence, and the 
statements of the appellant in support of the claim.  The 
Board has considered the statements and perused the medical 
records for references to additional treatment reports not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the appellant's 
claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that an adequate VA opinion is of 
record because the June 2013 VA clinical opinion is based on 
a review of the Veteran's service treatment records, service 
personnel records, and the Veteran's medical history.  
Adequate rationale has been provided.

The appellant contends that the Veteran was exposed to 
asbestos in service.  The Veteran's service personnel 
records are negative for any asbestos exposure; however, 
they do reflect that he served on the USS Wahoo while it was 
undergoing overhauling.  In a July 2011 decision, the Court 
held that there was no evidence that VA attempted to obtain 
evidence from the Navy, regarding the Veteran's possible 
exposure to asbestos in service, using the procedures 
applicable to "unusual cases" noted in a May 2002 VA 
memorandum on asbestos-related claims.  

The claims file includes a March 2013 Appeals Management 
Center (AMC) memorandum.  It reflects that the May 2002 VA 
Memorandum noting "unusual cases" is outdated and no longer 
in effect.  This finding was based on communication with the 
Navy Seas Systems Command Center.  There is no evidence of 
record that the VA still has special procedures in "unusual 
cases."  The Board finds that there have been sufficient 
attempts to assist the appellant in her claim.  The claims 
file includes the Veteran's service personnel records which 
reflect his service, and information on the USS Wahoo while 
the Veteran served on it.  There is no indication that 
further attempts would provide evidence to support the 
appellant's contention.  In addition, despite a lack of 
objective evidence of exposure, the June 2013 VA clinician 
considered, when rendering an opinion, that the Veteran had 
asbestos exposure on the USS Wahoo while he was aboard 
during overhauling; thus, the appellant has not been 
prejudiced. 

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) A current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) 
nexus between the claimed in-service disease and the present 
disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection 
is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as 
such in service (or within the presumptive period under § 
3.307), so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  For the showing of a 'chronic disease' in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  If not manifest during service, 
where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and the 'chronic disease' became manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307.  The term "chronic disease," whether as 
shown during service or manifest to a compensable degree 
within a presumptive window following service, applies only 
to those disabilities listed in 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is 
being sought, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service 
as shown by such Veteran's service record, the official 
history of each organization in which such Veteran served, 
such Veteran's medical records, and all pertinent medical 
and lay evidence. 38 U.S.C.A. § 1154(a). 

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal 
connection between service or a disability of service origin 
and the Veteran's death.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).   

Service-connection for asbestos-related diseases

The Board notes there are no laws or regulations which 
specifically address service connection for disability due 
to asbestos exposure.  However, the VA Adjudication 
Procedure Manual, M21-1 MR, and opinions of the Court and 
General Counsel provide guidance in adjudicating these 
claims.

The VA Adjudication Procedure Manual, M21-1 MR, part IV, 
Subpart ii, Chapter 2, Section C, provides for guidelines 
for considering asbestos compensation claims.  The M21-1 MR 
provides the following non-exclusive list of asbestos-
related diseases/abnormalities: asbestosis, interstitial 
pulmonary fibrosis, tumors, effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, bronchial cancer, cancer of the larynx, cancer of 
the pharynx, cancer of the urogenital system (except the 
prostate), and cancers of the gastrointestinal tract. See 
M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture 
and installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of 
the fingers at late stages, and pulmonary function 
impairment and cor pulmonale that can be demonstrated by 
instrumental methods.  See M21-1 MR, part IV, Subpart ii, 
Chapter 2, Section C, 9 (e). 

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  As noted above, the 
issue on appeal is limited to whether the Veteran's lung 
cancer, the cause of his death, was causally related to, or 
aggravated by, active service exposure to asbestos.  The 
appellant has abandoned the other initially raised theories 
as to the Veteran's cause of death.  (See July 2011 Court 
memorandum decision.)  The Veteran died in November 2003.  
The immediate cause of death was listed as metastatic lung 
cancer with no significant contributing conditions.  The 
interval between onset and death was noted to be years.  A 
review of the Veteran's private treatment records prior to 
his death shows that he was first diagnosed with lung cancer 
in approximately November 2002, more than 32 years after 
separation from service.  During the Veteran's lifetime, 
service connection was not in effect for any disability.  

A December 2002 private record reflects that the Veteran was 
seen with markedly abnormal chest pain and chest x-ray and 
CT scan suggestive of advanced right lower lobe carcinoma of 
the lung.  He had a two month history of pulmonary symptoms 
- nonproductive cough, exertional dyspnea, and chest 
tightness.  He was also noted to have anorexia and a 25 
pound weight loss for the past several months.  The record 
reflects that the Veteran smoked a pipe from about the age 
of 20 to 35, but "never cigarettes."  

A Tri-City Medical Center record dated in June 2003 reflects 
that there was no history of smoking.  Medical 
correspondence from Oncology Therapies, dated in August 
2003, reflects that the Veteran reported that he had quit 
smoking 20 years earlier, or approximately 1983 at age 39.  
Additional records reflect that the Veteran reported that he 
had smoked "briefly many years ago."   

The Board notes that a January 1970 STR reflects that the 
Veteran had discontinued cigarettes; thus, the evidence 
reflects that he had smoked cigarettes at one point.  The 
Board finds that there is competent evidence that the 
Veteran smoked both cigarettes and pipes.  The 2013 VA 
clinician's opinion, noted below, is based, in part, on the 
Veteran's history of tobacco smoking which was noted to 
exceed the Veteran's three year history aboard the USS 
Wahoo.  Even if the Veteran only smoked a pipe, and not 
considering any cigarette history, his reported history of 
pipe smoking for 15 years still exceeds his three years 
aboard the USS Wahoo, and his total length of service of 
four years.  

A review of the Veteran's personnel records shows that the 
Veteran served aboard the USS Wahoo from March 1967 to 
February 1970.  Service personnel records are negative for 
any findings indicating that the Veteran was exposed to 
asbestos.

A Transfers and Receipts record reflects that the Veteran 
reported to the USS Wahoo on March 30, 1967.  A Report of 
Enlisted Performance Evaluation for the period from May 1968 
to November 1968 reflects that the Veteran's assigned tasks 
aboard the USS Wahoo were "leading storekeeping and nuclear 
weapons storekeeper" responsible for requisitioning, 
receipt, transfer, and stowage of all general stores and 
nuclear weapons material.  Reports of Enlisted Performance 
Evaluation for the periods November 1968 to May 1969, May 
1969 to November 1969, and November 1969 to February 1970, 
reflect that the Veteran had been the leading storekeeper 
and nuclear weapons storekeeper aboard the USS Wahoo.  It 
was noted that he was responsible for the procurement, 
storage, issue, transfer, and accounting of equipment, 
repair parts, consumable supplies and Nuclear Weapons 
Material.  

A VA Memorandum entitled "Asbestos Claims" and dated in May 
2002 shows that a military occupational specialty of 
storekeeper had a very minimal risk for asbestos exposure.  

The claims file includes copies of internet articles on the 
USS Wahoo.  They indicate that from approximately August 
1966 to June 1968, the USS Wahoo "began an extended period 
of operations in the islands, broken by a major overhaul of 
17 months duration.  That overhaul included radical 
modifications to her hull structure during which she was 
lengthened by 15 feet."  The Veteran served approximately 15 
months during which the USS Wahoo underwent some periods of 
overhauling.

The claims file also includes an article on an individual, 
not the Veteran, who had served on the USS Nautilus (not the 
USS Wahoo) and died from asbestosis.  The article quotes a 
"Dr. Mark Cullen of Yale" as stating that "even without 
asbestosis, asbestos causes lung cancer and the more you are 
exposed the more you are at risk."  The article was 
apparently based on a study of 4,000 participants exposed to 
asbestos, of which 7 percent died of lung cancer.  The 
article does not address the length of time the participants 
smoked, the length of exposure to asbestos, or the length of 
time between exposure and diagnosis.  The article also 
states that "[i]n some cases, the asbestos fibers can become 
carcinogenic."  

An article entitled "Work-Related Lung Disease Surveillance 
Report," dated in October 1996, states, in part, that 
"[h]uman occupational exposures to all commercial asbestos 
fiber types, both individually and in various combinations, 
have been associated with high rates of asbestosis, lung 
cancer, and mesothelioma.  While significant excess of 
cancer of several other sites have been observed in exposed 
workers, presently available information is insufficient to 
determine the role of specific fiber types."  The article 
notes that "ship and boat building and repairs" is one of 
the mostly frequently recorded industries on death 
certificates in selected states.  It does not list which 
states, and refers to building and repair of ships, not 
necessarily mere presence on a ship which is being rebuilt.

Assuming, arguendo, that the articles rise to the level of a 
medical article or medical treatise, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion. Mattern v. West, 12 
Vet. App. 222, 228 (1999). See also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
In short, articles and treatises tend to be general in 
nature and tend not to relate to the specific facts in a 
given veteran's claim.  In the present case, the articles 
are not combined with a positive nexus opinion of a medical 
professional specific to the Veteran's history and relating 
his lung cancer to service.

In connection with this claim, the appellant submitted a 
July 2006 statement from the Veteran's treating physician, 
Dr. S.G.E., wherein Dr. S.G.E. noted that the Veteran's 
history was positive for asbestos exposure during service 
and there was an increased risk of lung cancer associated 
with asbestos and exposure to tobacco smoke.  He stated that 
the "risk of lung cancer associated with asbestos exposure 
is dose-dependent but varies according to the type of 
asbestos fiber.  In particular, for a given level of 
exposure, the risk appears to be considerably higher for 
workers exposed to amphibole fibers than for those exposed 
to chrysotile fibers."  He noted that the risk of lung 
cancer associated with combined exposure to asbestos and 
cigarette smoke appears multiplicative.  The physician cited 
to a report that the risk of dying of lung cancer in 
asbestos workers increased 16 fold if they smoked more than 
20 cigarettes per day and 9 fold if they smoked fewer than 
20 cigarettes per day, compared to asbestos workers without 
a regular smoking history.  The examiner also stated that 
"for any given individual, the relative risk depends upon 
the magnitude of the exposure both to cigarette smoke and to 
asbestos.  Workers with asbestosis are at greater risk, 
although it is unclear if this is because asbestosis is a 
marker for heavier exposure of if the inflammatory process 
is important per se in triggering or promoting 
carcinogenesis."  

Notably, Dr. S.G.E. did not provide an opinion with regard 
to the Veteran's case.  Generic medical literature, which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case, does not 
provide competent evidence to satisfy the nexus element for 
an award of service connection. See Sacks v. West, 11 Vet. 
App. 314 (1998).  In addition, Dr. S.G.E. did not provide 
any evidence as to what degree of "positive exposure" the 
Veteran had in terms of working as a storekeeper on a ship 
or his presence during reconstruction.  As noted above, Dr. 
S.G.E. stated that "the relative risk depends upon the 
magnitude of the exposure both to cigarette smoke and to 
asbestos."  Dr. S.G.E.'s statements, which merely reflect 
"positive exposure" without a discussion of the length or 
amount, lack probative value. See, e.g., Swann v. Brown, 5 
Vet. App. 229  (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  
 
This case was referred to a VA physician for a medical 
opinion in June 2007.  The VA physician noted the Veteran's 
history of tobacco and his alleged exposure to asbestos 
during military service and indicated that these events were 
risk factors for the development of lung cancer.  The 
examiner also reviewed a chest X-ray and computed tomography 
(CT) reports conducted prior to the Veteran's death and 
noted that there was no mention of pleural calcifications to 
confirm asbestos exposure, nor was there mention of findings 
compatible with asbestosis to support a diagnosis of 
asbestosis.  
 
The examiner noted that the Veteran was a storekeeper in the 
Navy and indicated that those duties would have minimal 
exposure to asbestos.  The examiner also noted that if the 
Veteran was exposed to asbestos during his military service 
there is no evidence of that exposure on the Veteran's chest 
X-ray or CT scans.  The examiner indicated that although the 
Veteran may have been exposed to asbestos during his 
military service, there was no objective evidence to support 
this. Therefore, the examiner concluded that he could not 
resolve the issue of whether asbestos was contributory to 
the development of his lung cancer without resorting to mere 
speculation.  

The Board remanded the claim in May 2013 to obtain a medical 
opinion addressing the question raised by Dr. S.G.E.'s 
opinion; that is, the relationship between exposure to 
asbestos and lung cancer, not necessarily asbestosis.  In a 
June 2013 opinion, the clinician stated that the Veteran's 
exposure to asbestos less likely than not contributed to his 
lung cancer.  The clinician stated, in part, as follows:

As a Leading Storekeeper, and Nuclear 
Weapons Storekeeper, he was responsible 
for ordering receiving, transferring, and 
storing of goods and nuclear weapons 
materials.  He would not have been 
involved in demolition or building of the 
vessel, which would have exposed him to 
more than minimal asbestos exposure.  
There is no objective evidence of him 
having had significant asbestos exposure, 
such as pleural plaques. 

i)  He was in the service for less than 4 
years, which is not a long duration with 
respect to asbestos exposure, even if he 
were to have had more than minimal 
asbestos exposure.  His theoretic 
exposure would have been 3 years, between 
entry and end of the reconstruction.  His 
occupation in the service, as well as the 
duration of service, and absence of 
objective findings such as pleural 
plaques, do not suggest that he had more 
than minimal asbestos exposure.

ii)  The history of smoking is 
significant.  Smoking tobacco is the 
primary cause of lung cancer.  Asbestos 
exposure is a weaker risk factor for lung 
cancer than tobacco smoking.  He also 
smoked cigars, which is also a cause of 
lung cancer.  By history, he smoked 
tobacco for 10 years, then quit, and 
later smoked cigars for 15 years.  His 
exposure to tobacco and/or cigars was 
longer than any theoretical exposure to 
asbestos.  Tobacco smoking is a stronger 
risk factor than asbestos for lung 
cancer, when the two are considered 
separately.  Even if he had had 
significant exposure to asbestos during 
the 3 years of reconstruction, his 
smoking would still have likely been the 
more likely cause, and main cause of his 
lung cancer, because he had more years of 
tobacco exposure, and because tobacco is 
a stronger risk factor for lung cancer 
than asbestos.

iii)  Significant asbestos exposure can 
cause lung cancer in the absence of 
asbestosis.

iv)  The lack of a diagnosis of 
asbestosis, as well as lack of pleural 
plaque means that there is no objective 
evidence of significant asbestos 
exposure.  It means we are left to deduce 
his theoretical asbestos exposure by 
other means, such as looking at his 
occupational and work history, work 
description, and areas he physically 
worked in and for what duration, and 
whether there was asbestos in his 
environment during the time he worked in 
those environments. 

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993)  The Board finds that the 2013 VA 
medical opinion is the most probative opinion of record.  
The clinician based the opinion on the Veteran's service 
history, medical history, and history of smoking.  The 
clinician considered the Veteran's entire service on the USS 
Wahoo, to include during reconstruction.  Importantly, the 
2013 VA report, as opposed to Dr. S.G.E.'s statement of 
studies, provides an actual opinion specific to the Veteran.

The Veteran's STRs are negative for any complaints of, or 
treatment for, lung cancer.  The earliest clinical evidence 
of lung cancer was in approximately November 2002, more than 
32 years after separation from service.  The most probative 
clinical opinion is against a finding that the Veteran's 
death was due to exposure to asbestos in service.  There is 
no competent clinical opinion which provides a nexus between 
the Veteran's death and active service.  Although lay 
persons are competent to provide opinions on some medical 
issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), 
as to the specific issue in this case, lung cancer falls 
outside the realm of common knowledge of a lay person.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 
2007) (lay persons not competent to diagnose cancer)."  The 
appellant has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical diagnosis or causation.  As such, her opinion 
does not constitute competent medical evidence and lack 
probative value.  

In sum, the Board finds that there is no objective evidence, 
such as pleural plaques, to show that the Veteran had 
exposure to asbestos in service.  Even if the Veteran had 
more than minimal exposure due to service aboard a ship, to 
include during reconstruction, this exposure was considered 
by the VA physician in rendering the June 2013 opinion.  
Moreover there is no competent clinical opinion that the 
Veteran's death was caused by, or aggravated by service, to 
include asbestos exposure.  The opinion of the VA physician 
is that, even with significant asbestos exposure during 
service, the Veteran's tobacco use was the more likely cause 
of his lung cancer.  Dr. S.G.E. has not opined that the 
Veteran's lung cancer was causally related to, or aggravated 
by, service.  

As noted above, the Veteran was diagnosed with lung cancer 
in approximately 2002.  The appellant filed a claim for 
service connection for cause of the Veteran's death in 2005.  
Thus, service connection is not warranted under 38 C.F.R. § 
3.300 (2012) (service connection will not be considered for 
disability related to tobacco products for claims filed 
after June 9, 1998).  

The Board appreciates the Veteran's service and is also 
sympathetic to the appellant's situation as a widow; 
however, the Board is bound in its decisions by the statutes 
enacted by the Congress of the United States and VA 
regulations issued to implement those laws. See 38 U.S.C.A. 
§ 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 
23 (1995).  The preponderance of the evidence is against 
this claim; thus, the claim for service connection for the 
cause of the Veteran's death must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


